Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 17 July 2022, the following occurred: Claims 1, 4-7, 11, 14, 16, and 17 have been amended; Claims 8, 13, and 18 have been cancelled.
Claims 1, 3-7, 9-11, 14-17, and 19-20 are pending.

Priority
This application claims priority to Indian Patent Application No. 201841028156 dated 26 July 2018 and 12 July 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method or device (presumed to be within a statutory category for the purposes of subject matter eligibility analysis) providing information to/from a patient.
The limitations of (Claims 1 and 11, Claim 1 being representative) obtaining at least one input indicating a current health condition of a user; determining at least one vital parameter of the user to be measured based on the current health condition of the user, wherein the at least one vital parameter is determined based on providing the current health condition of the user to at least one model; identifying a capability of each of a plurality of electronic devices; determining at least one electronic device to measure the at least one vital parameter for the user based on the capability of each of the plurality of electronic devices and the at least one model; based on the determination, providing an operating guidance, wherein the operating guidance is for measuring the at least one vital parameter of the user using the at least one electronic device, wherein a measured value of the at least one vital parameter is received; providing a recommendation based on an assessment with the measured value of the at least one vital parameter, to obtain an initial assessment of a cause of the user's condition providing the measured value of the at least one vital parameter and the initial assessment of the cause of the user's condition; receiving a control input; based on the reception of the control input, obtaining a second measurement of at least one vital parameter of the user; and providing the second measurement of at least one vital parameter of the user to the caretaker.
or the limitations of (Claims 6 and 16, Claim 6 being representative) obtaining at least one input indicating a current health condition of a user; identifying a capability of each of a plurality of electronic devices; determining the capabilities of each of the plurality of electronic devices, at least one second electronic device to measure at least one vital parameter for the user based on the capability of each of the plurality of electronic devices; receiving a measured value of the at least one vital parameter; providing a recommendation based on an assessment with the measured value of the at least one vital parameter, to obtain an initial assessment of a cause of the current health condition of the user; providing the measured value of the at least one vital parameter and the initial assessment of the cause of the user's condition; receiving a control input; based on the reception of the control input, obtaining a second measurement of at least one vital parameter of the user; providing the second measurement of at least one vital parameter of the user to the caretaker; and booking an appointment with the caretaker related to the current health condition of the user; 
as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a method/functionality implemented by an electronic device, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the electronic device, the claims encompass a person performing a series of steps or functions for providing information to/from a patient in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a first electronic device having a processor, a display and/or a memory that implements the identified abstract idea. The electronic device having a processor and a display is not described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of computing, determining, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See Spec. at Para. 0018, 0049 describing the first electronic device having a processor and a display as a well-known, general-purpose computer (or other well-known, general-purpose computing devices). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims 1, 6, 11, and 16 further recite all or a portion of the additional elements of (1) an IoT network, (2) a network, (3) a connection between the first device and the remaining devices, (4) a plurality of additional electronic devices and/or (5) a device of the caretaker. These additional elements merely generally link the claimed invention to a particular technological environment or field of use. Generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a first electronic device having a processor, a display, and/or a memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) an IoT network, (2) a network, (3) a connection between the first device and the remaining devices, (4) a plurality of additional electronic devices and/or (5) a device of the caretaker were found to merely generally linking the claimed invention to a particular technological environment or field of use. Generally linking a claimed invention to a particular technological environment or field of use cannot provide significantly more. Further, these additional elements are well-understood, routine, and conventional. Regarding (1), this has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that an IoT network connecting medical-related devices is well-understood, routine, and conventional in the field of healthcare (see U.S. 2019/0317818 to Krishna Rao at Para. 0019; U.S. 2016/0354039 to Soto at Abstract; U.S. 2015/0186836 to Chouhan et al. at Para. 0020; see Bang (US2016/0034253) at Para. 0088). Regarding (2), (3), (4) and (5), MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network to/from a particular location has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, and conventional activity cannot provide significantly more. As such the claim is not patent eligible.
Claims 3-5, 7, 9-10, 14-15, 17, 19, and 20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 3 merely describe(s) analyzing received data and recommending a caretaker based on the analysis. Claim(s) 4, 14 merely describe(s) establishing a connection. Claim(s) 5, 15 merely describe(s) receiving data and obtaining data. Claim(s) 7, 17 merely describe(s) initiating a conversation. Claim(s) 9, 19 merely describe(s) creating a recommendation, receiving a confirmation, and booking an appointment. Claim(s) 10, 20 merely describe(s) receiving instructions and obtaining data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 11, and 13-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hall et al. (U.S. Pre-Grant Patent Publication No. 2020/0337794) incorporating by reference Hall et al. (PCT/US17/63917; published as WO 2019/108193; hereinafter “Hall-WO”) in view of Chouhan (U.S. Pre-Grant Patent Publication No. 2015/0156836) in view of Yoon (U.S. Pre-Grant Patent Publication No. 2017/0124523) in view of Rose et al. (U.S. Pre-Grant Patent Publication No. 2018/0192965).

REGARDING CLAIM 1
Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet [...] network comprising a plurality of electronic devices connected with each other, comprising: [Hall at Para. 0026, 0050 teaches that controller and medical devices are communicatively connected, thus the devices are interpreted as a network of connected devices.]
obtaining, at a processor of a first electronic device from the plurality of electronic devices [...], [Para. 0028, 0050 teaches a controller (first electronic device from the plurality of electronic devices, which is interpreted to include a processor) and multiple medical devices, one of which is an endoscope (another electronic device). Para. 0057 teaches that a mobile communications device implements the functionality of the controller. Para. 0024 teaches that the mobile communication device is a smartphone, tablet, or laptop, all of which include a processor.] at least one input indicating a current health condition of a user; [Para. 0033, 0035 teaches that user data (input) is received by the controller and a differential diagnosis (a current health condition) is compiled.]
determining, by the first electronic device, at least one vital parameter of the user to be measured based on the current health condition of the user, wherein the at least one vital sign parameter is determined based on providing the current health condition of the user; [Para. 0035 teaches that algorithms implemented by the controller utilize the differential diagnosis (current health condition) to identify one or more suggested medical device for the patient to use. Para. 0051 teaches that the determined medical device may be a stethoscope that collects cardiac data (at least one vital parameter). See also Para. 0053.] 
identifying, by the first electronic device, a capability of each of the plurality of electronic devices connected to the first electronic device; [Hall at Para. 0030, 0035, 0050, 0053 teaches that the algorithms identify and select one or more devices based on the differential diagnosis. This is interpreted to include determining the capability of the particular device; one would not perform endoscopy with a thermometer. Para. 0050, 0051, Claim 1 teaches that devices are connected to the controller.] 
determining, by the first electronic device, at least one second electronic device from the plurality of electronic devices to measure the at least one vital parameter for the user [Para. 0035 teaches that the algorithms determine a medical device. Para. 0050 teaches that there are multiple devices and that a particular device is determined (at least one second electronic device). Para. 0051 teaches that the particular device may be a stethoscope used to measure cardiac data. See also Para. 0053.] based on the capability of each of the plurality of electronic devices; [Hall at Para. 0030, 0035, 0050, 0053 teaches that the algorithms (at least one model) identify and select one or more devices based on the differential diagnosis. The identification and selection is interpreted to include taking into account the capability of the particular device; one would not perform endoscopy with a thermometer.]
based on the determination, providing, by the first electronic device, an operating guidance, wherein operating guidance is provided on a display of the first electronic device, and wherein the operating guidance is for measuring the at least one vital parameter of the user using the at least one second electronic device. [Para. 0008, 0035 teaches that the user is provided with instruction (operating guidance) for using the test (for measuring the at least one vital parameter of the user using the at least one second electronic device) via a human-machine interface (a display). Para. 0057 teaches that the human-machine interface is the display of the mobile communications device.]
wherein a measured value of the at least one vital parameter is provided from the at least one second electronic device to the first electronic device; [Para. 0050, 0051 teaches that the stethoscope data is transferred to the controller.] 
[...].
Assuming arguendo that Hall does not explicitly teach that the functionality of the controller is implemented by the mobile communications device, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the mobile communications device of Hall with the controller of Hall since the combination of the two elements is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the mobile communications device of Hall (see Hall at Para. 0057) for the controller of Hall (see Hall at Para. 0028, 0050). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Hall may not explicitly teach
an internet of things (IoT) network
devices of the IoT network
Chouhan at Para. 0026 teaches that it was known in the art of computerized healthcare, at the time of filing, to connect medical devices having sensor via the Internet of Things
an internet of things (IoT) network [Chouhan at Para. 0026 teaches an Internet of Things network.]
devices of the IoT network [Chouhan at Para. 0026 teaches connecting medical devices (the devices of Hall) using the Internet of Things. Chouhan at Para. 0020, 0064 teaches that the medical devices may include “weighing scales, thermometers, pedometers, blood pressure monitors, and health bands,” all of which have sensors that collect patient data.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection and analysis system of Hall to connect medical devices having sensor via the Internet of Things as taught by Chouhan, with the motivation of improving the effectiveness of health monitoring for an individual (see Chouhan at Para. 0020). 
	Hall/Chouhan may not explicitly teach
providing, by the first electronic device, a recommendation based on an assessment with the measured value of the at least one vital parameter, to obtain an initial assessment of a cause of the user's condition;
providing, via a network, the measured value of the at least one vital parameter and the initial assessment of the cause of the user's condition to a device of a caretaker;
Yoon at Para. 0037-0039, 0043, 0046 teaches that it was known in the art of computerized healthcare, at the time of filing, to determine a health status from data, send the data to a hospital computer system, and receive an appointment to see a doctor based on the data, 
providing, by the first electronic device, a recommendation based on an assessment with the measured value of the at least one vital parameter, to obtain an initial assessment of a cause of the user's condition. [Yoon at Para. 0037-0039, 0043 teaches collecting biological information from a user device (the stethoscope of Hall) and determining whether the user’s health status is normal or not. Yoon at Para. 0039, 0043, 0063, 0064 further teaches that the hospital management apparatus (the controller of Hall) sends a clinic visit request (a recommendation) to attend an appointment with a doctor based on analysis of the measurement information. The appointment is interpreted to be for the purpose of obtaining an initial assessment of a cause of the user's condition which appears to be consistent with the Specification at Para. 0056, 0070.]
providing, via a network, the measured value of the at least one vital parameter and the initial assessment of the cause of the user's condition to a device of a caretaker; [Yoon at Para. 0063 teaches that the measurement information and the abnormal determination result are sent to the hospital management apparatus (a device of a caretaker, which is a non-functional label).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection and analysis system of Hall having the IoT enabled devices of Chouhan to determine a health status from data, send the data to a hospital computer system, receive an appointment to see a doctor based on the data, and send the data to a hospital management apparatus as taught by Yoon, with the motivation of improving patient access to services suitable for a particular health status (see Yoon at Para. 0010).
Hall/Chouhan/Yoon may not explicitly teach
receiving, via the network, a control input for the at least one second electronic device from the device of the caretaker; 
based on the reception of the control input, obtaining, from the at least one second electronic device, a second measurement of at least one vital parameter of the user; and 
providing, via the network, the second measurement of at least one vital parameter of the user to the device of the caretaker. 
Rose at Para. 0082, 0087, 0088 teaches that it was known in the art of computerized healthcare, at the time of filing, to allow a doctor to control a patient device in order to measure patient vital sign values
receiving, via the network, a control input for the at least one second electronic device from the device of the caretaker; [Rose at Para. 0082 teaches that the doctor takes control of the MedWand device (the one or more medical devices of Hall) via their computing device (the hospital management apparatus of Yoon) to measure a patient value such as SpO2 and finger temperature.]
based on the reception of the control input, obtaining, from the at least one second electronic device, a second measurement of at least one vital parameter of the user; and [Rose at Para. 0082, 0087, 0088 teaches that the measured patient values (second measurement of at least one vital parameter of the user) are obtained.]
providing, via the network, the second measurement of at least one vital parameter of the user to the device of the caretaker. [Rose at Para. 0088 teaches that the doctor views the readings.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection and analysis system of Hall having the IoT enabled devices of Chouhan having the determination of health status from data, sending of the data to a hospital computer system, and receipt of an appointment to see a doctor based on the data of Yoon to allow a doctor to control a patient device in order to measure patient vital sign values as taught by Rose, with the motivation of improving convenience and reducing errors (see Rose at Para. 0033).

REGARDING CLAIM 3
Hall/Chouhan/Yoon/Rose teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 1. Hall/Chouhan/Yoon further teaches
obtaining, by the first electronic device, the at least one vital parameter of the user from the at least one second electronic device; and [Yoon at Para. 0039 teaches that biological information is transmitted from the wearable device to the hospital management apparatus.]
analyzing, by the first electronic device, the at least one vital parameter obtained from the at least one second electronic device. [Yoon at Para. 0039 teaches that the hospital management apparatus compares the biological information with other information (an analysis).]

REGARDING CLAIM 4
Hall/Chouhan/Yoon/Rose teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claims 1 and 3. Hall/Chouhan/Yoon further teaches
connecting the user with the caretaker for a consultation. [Yoon at Para. 0051 teaches that the user and medical staff consult on-line.]

REGARDING CLAIM 5
Hall/Chouhan/Yoon/Rose teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 1. Hall/Chouhan/Yoon further teaches
receiving, by the first electronic device, a message comprising a health care instruction from the caretaker based on the at least one vital parameter; and [Hall at Para. 0035 teaches that a suggested medical product is provided to the user based on a differential diagnosis and that instruction (a message) is also provided. Hall at Abstract, Para. 0028, 0032 teaches that the medical product is a medication. Yoon at Para. 0046, 0051 teaches that medical treatment is received from a doctor (interpreted to correspond to the suggested medical product of Hall).]
obtaining inputs, by the first electronic device, associated with the health care instruction based on the at least one vital parameter. [Hall at Abstract, Para. 0009, 0035, 0039 teaches that the user’s manipulation of the medication is monitored (obtaining inputs) to confirm compliance.]

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 1, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Regarding Claim 11, Hall further teaches that the controller includes a memory (Para. 0050, 0056) and algorithms (Para. 0035, 0038). Because the algorithms stored in the memory of Hall are processed, Hall is interpreted to include a processor.

REGARDING CLAIM(S) 14-15
Claim(s) 14-15 is/are analogous to Claim(s) 4-5, thus Claim(s) 14-15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4-5.

Claim(s) 6, 7, 9, 10, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Yoon (U.S. Pre-Grant Patent Publication No. 2017/0124523) in view of Hall et al. (U.S. Pre-Grant Patent Publication No. 2020/0337794) incorporating by reference Hall et al. (PCT/US17/63917; published as WO 2019/108193) in view of Chouhan (U.S. Pre-Grant Patent Publication No. 2015/0156836) in view of Rose et al. (U.S. Pre-Grant Patent Publication No. 2018/0192965).

REGARDING CLAIM 6
Yoon teaches the claimed method for assistive health sensing in an internet [...] network comprising a plurality of electronic devices communicatively connected to each other, [Yoon at Fig. 2, Para. 0037 teaches various devices connected via a communications network, thus the devices are interpreted as a network of connected devices.] the method comprising:
obtaining, by a processor of a first electronic device from the plurality of electronic devices, at least one input indicating a current health condition of a user; [Para. 0037, 0043 teaches receiving measured biological information at a hospital management apparatus (a first electronic device) from a user device (another electronic device). The measured biological information necessarily indicates the current health condition of a user. Para. 0117 teaches that the hospital management apparatus includes a processor.]
obtaining, from the second electronic device, a measured value of the at least one vital parameter, wherein the measured value is provided from the at least one second electronic device to the first electronic device; [Yoon at Par. 0039 teaches that the hospital management apparatus receives the biological information from a wearable device (a second electronic device.]
providing, by the first electronic device, a recommendation based on an assessment with the measured value of the at least one vital parameter, to obtain an initial assessment of a cause of the current health condition of the user; [Yoon at Para. 0037-0039, 0043 teaches collecting biological information from a user device (the stethoscope of Hall) and determining whether the user’s health status is normal or not. Yoon at Para. 0039, 0043, 0063, 0064 further teaches that the hospital management apparatus (the controller of Hall) sends a clinic visit request (a recommendation) to attend an appointment with a doctor based on analysis of the measurement information. The appointment is interpreted to be for the purpose of obtaining an initial assessment of a cause of the user's condition which appears to be consistent with the Specification at Para. 0056, 0070.]
providing, via a network, the measured value of the at least one vital parameter and the initial assessment of the cause of the user's condition to a device of a caretaker; [Yoon at Para. 0063 teaches that the measurement information and the abnormal determination result are sent to the hospital management apparatus (a device of a caretaker, which is a non-functional label).]
[...];
booking, by the first electronic device, an appointment with a caretaker related to the current health condition of the user; and [Para. 0038, 0043 teaches that a clinical visit request (an appointment) is created by the apparatus based on the measured information. Para. 0045 teaches that the confirmed appointment is stored by the apparatus and that the appointment information includes a doctor. The Examiner notes that even if a response to the clinical visit request is required, the appointment is still automatically stored/created by the apparatus.]
Yoon may not explicitly teach
identifying, by the first electronic device, a capability of each of the plurality of electronic devices [...] connected to the first electronic device;
determining, by the first electronic device, by providing the capabilities of each of the plurality of electronic devices, at least one second electronic device to measure at least one vital parameter for the user based on the capability of each of the plurality of electronic devices;
[...] to measure at least one vital parameter at a predetermined time using the at least one second electronic device prior to the appointment with the caretaker.
Hall at Para. 0035, 0044, 0051, 0053 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to identify and select a medical device to measure additional patient parameters and cause a user to use a medical device to measure additional patient parameters
identifying, by the first electronic device, a capability of each of the plurality of electronic devices connected to the first electronic device; [Hall at Para. 0030, 0035, 0050, 0053 teaches that the algorithms identify and select one or more devices based on the differential diagnosis. This is interpreted to include determining the capability of the particular device; one would not perform endoscopy with a thermometer. Para. 0050, 0051, Claim 1 teaches that devices are connected to the controller.] 
determining, by the first electronic device, by providing the capabilities of each of the plurality of electronic devices, at least one second electronic device to measure at least one vital parameter for the user based on the capability of each of the plurality of electronic devices; [Para. 0035 teaches that the algorithms (at least one model) determine a medical device. Para. 0050 teaches that there are multiple devices and that a particular device is determined (at least one second electronic device). Para. 0051 teaches that the particular device may be a stethoscope used to measure cardiac data. See also Para. 0053. The identification and selection of a medical device is interpreted to include taking into account the capability of the particular device; one would not perform endoscopy with a thermometer.]
[...] to measure at least one vital parameter at a predetermined time using the at least one second electronic device prior to the appointment with the caretaker. [Hall at Para. 0035 teaches suggesting a medical device for the patient to use. Para. 0051 teaches that the determined medical device may be a stethoscope that collects cardiac data (at least one vital parameter). See also Para. 0053. This suggested measurement occurs prior to any discussion with a doctor (the consultation/appointment of Yoon), see Para. 0044.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the appointment scheduling system of Yoon to identify and select a medical device to measure additional patient parameters and cause a user to use a medical device to measure additional patient parameters as taught by Hall, with the motivation of improving convenience and efficiency for users (see Hall at Para. 0004).
Yoon/Hall may not explicitly teach
an internet of things (IoT) network
of the IoT network
Chouhan at Para. 0026 teaches that it was known in the art of computerized healthcare, at the time of filing, to connect medical devices having sensor via the Internet of Things
an internet of things (IoT) network [Chouhan at Para. 0026 teaches an Internet of Things network.]
devices of the IoT network [Chouhan at Para. 0026 teaches connecting medical devices (the devices of Hall) using the Internet of Things. Chouhan at Para. 0020, 0064 teaches that the medical devices may include “weighing scales, thermometers, pedometers, blood pressure monitors, and health bands,” all of which have sensors that collect patient data.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the appointment scheduling system of Yoon having the identification and selection of select a medical device to measure additional patient parameters and causing of a user to use a medical device to measure additional patient parameters of Hall to connect medical devices having sensor via the Internet of Things as taught by Chouhan, with the motivation of improving the effectiveness of health monitoring for an individual (see Chouhan at Para. 0020). 
Yoon/Hall/Chouhan may not explicitly teach
receiving, via the network, a control input for the at least one second electronic device from the device of the caretaker;
based on the reception of the control input, obtaining, from the at least one second electronic device, a second measurement of at least one vital parameter of the user;
providing, via the network, the second measurement of at least one vital parameter of the user to the device of the caretaker; and
Rose at Para. 0082, 0087, 0088 teaches that it was known in the art of computerized healthcare, at the time of filing, to allow a doctor to control a patient device in order to measure patient vital sign values
receiving, via the network, a control input for the at least one second electronic device from the device of the caretaker; [Rose at Para. 0082 teaches that the doctor takes control of the MedWand device (the one or more medical devices of Hall) via their computing device (the hospital management apparatus of Yoon) to measure a patient value such as SpO2 and finger temperature.]
based on the reception of the control input, obtaining, from the at least one second electronic device, a second measurement of at least one vital parameter of the user; [Rose at Para. 0082, 0087, 0088 teaches that the measured patient values (second measurement of at least one vital parameter of the user) are obtained.]
providing, via the network, the second measurement of at least one vital parameter of the user to the device of the caretaker; and [Rose at Para. 0088 teaches that the doctor views the readings.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the appointment scheduling system of Yoon having the identification and selection of select a medical device to measure additional patient parameters and causing of a user to use a medical device to measure additional patient parameters of Hall having the connection of medical devices having sensor via the Internet of Things of Chouhan to allow a doctor to control a patient device in order to measure patient vital sign values as taught by Rose, with the motivation of improving convenience and reducing errors (see Rose at Para. 0033).

REGARDING CLAIM 7
Yoon/Hall/Chouhan/Rose teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 6. Yoon/Hall/Chouhan/Rose further teaches
initiating, by the first electronic device, a conversation comprising an operating guidance to measure the at least one vital parameter of the user using the at least one second electronic device. [Hall at Para. 0035 teaches that the user is provided with instruction for using the test (a conversation, which is undefined in the claim). Rose at Para. 0080, etc. also teaches that a telemedicine session between the doctor and the patient occurs.]

REGARDING CLAIM 9
Yoon/Hall/Chouhan/Rose teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 6. Yoon/Hall/Chouhan/Rose further teaches
wherein booking, by the first electronic device, the appointment with the caretaker related to the current health condition of the user comprises:
receiving, by the first electronic device, a confirmation from the user for the appointment with the caretaker; and [Yoon at Para. 0038, 0039, 0045 teaches that the hospital management apparatus receives appointment information (interpreted as confirmation) from the user based on the sent clinic visit request.]
booking, by the first electronic device, the appointment with the caretaker. [Yoon at Para. 0045 teaches that an appointment notification message (interpreted as booking) is sent back to the wearable device and includes indication of a doctor.]

REGARDING CLAIM 10
Yoon/Hall/Chouhan/Rose teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claims 6 and 9. Yoon/Hall/Chouhan/Rose further teaches
receiving, by the first electronic device, a health care instruction from the caretaker based on the at least one vital parameter; and [Hall at Para. 0035 teaches that a suggested medical product is provided to the user based on a differential diagnosis and that instruction is also provided. Hall at Abstract, Para. 0028, 0032 teaches that the medical product is a medication. Yoon at Para. 0046, 0051 teaches that medical treatment is received from a doctor (interpreted to correspond to the suggested medical product of Hall).]
obtaining inputs, by the first electronic device, associated with the health care instruction based on the at least one vital parameter. [Hall at Abstract, Para. 0009, 0035, 0039 teaches that the user’s manipulation of the medication is monitored to confirm compliance.]

REGARDING CLAIM(S) 16, 17, 19, and 20
Claim(s) 16, 17, 19, and 20 is/are analogous to Claim(s) 6, 7, 9, and 10, thus Claim(s) 16, 17, 19, and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6, 7, 9, and 10.
	Regarding Claim 16, Yoon further teaches that the hospital management apparatus includes a memory (Para. 0116, 0121, 0124) and processor (Para. 0117). Because the algorithms stored in the memory of Hall are processed, Hall is interpreted to include a processor.


Response to Arguments
Claim Objections
Regarding the objection to Claim 1, the applicant has amended the claim to overcome the basis of objection.

Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1, 3-11, and 13-20, the applicant has cancelled Claims 8, 13, and, 18 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
Just like the patent-eligible claims in Amdocs (Israel) Ltd., the claims-at-issue here "solve a technology-based problem."
Regarding (a), the Examiner respectfully disagrees. The Applicant has not identified, nor can the Examiner find, any technological problem that the claimed invention is solving.
This application makes it clear that taking care of user's health is technically difficult and describes technological disadvantages or shortcomings of an online medical consultation and electronic health records (EHRs), as described in paragraphs [0003]-[0004] of the Specification as filed.
Regarding (a), the Examiner respectfully submits that “taking care of user's health” is not a technological problem arising out of the technological environment to which the claims are confined (a general-purpose computer). Regarding Spec. Para. 0003, 0004, the computer did not cause the difficulty in a user explaining a health history during an online medical session. And, the claims are not directed to solving any EMR sharing issues (the particular issue with sharing EHRs not actually being described). As such the claimed invention is not solving any technological problem.
	The Applicant may wish to take the lack of subject matter eligibility into account when deciding whether to continue with prosecution of the present application.

Claim Interpretation
Regarding the claim interpretation of Claim 11, the Applicant has amended the claim to obviate the 112(f) interpretation. The “at least on model” recited in the claim does not actually perform any function and thus mean-plus-function analysis does not apply. The Examiner notes that should the claim be amended such that the model performs a function within the claim, a 112(f) interpretation and associated 112(b) indefiniteness rejection will be required. 

Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 1, 3-11, and 13-20, the Applicant has amended the claims to overcome the rejection. The model is not actually used within the claim so there is no need for the Applicant to demonstrate possession of an unused feature. The Examiner notes that should the claim be amended such that the model performs a function within the claim, a written description rejection will be required.
Regarding the indefiniteness rejection of Claims 1, 3-11, and 13-20, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the failure to further limit rejection of Claims 13 and 14, the Applicant has cancelled claim 13 rendering the rejection moot.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1, 3-11, and 13-20, the applicant has cancelled Claims 8, 13, and, 18 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s argument; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Fish et al. (U.S. Pre-Grant Patent Publication No. 2018/0247029) which discloses a system for performing a telemedicine encounter where a doctor may instruct the patient to collect patient vital sign measurements.
Aganyan et al. (U.S. Pre-Grant Patent Publication No. 2019/0244700) which discloses a decentralized healthcare services system that allows a doctor to order diagnostic services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626